DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1, 2, 4-9, 19-21, and 23, filed 07/26/2021, are currently pending and are under consideration. 
Response to Arguments
Applicant’s arguments, see Page 6, filed 07/26/2021, with respect to the rejection of claims 2, 7, and 8 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 2, 7, and 8 under 35 USC 112(b) has been withdrawn.
Applicant’s arguments, see Pages 6-8, filed 07/26/2021, with respect to the rejection(s) of claims 1-9, 18, and 19 under 35 USC 102(a)(1) have been fully considered and are persuasive. Claims 3 and 18 have been cancelled. Applicant argues that Black does not teach the light sources “disposed within the plurality of mouthpieces” and “wherein a first of the plurality of mouthpieces is configured to have two-opposing lobes”. Examiner agrees.  Therefore, the rejection has been withdrawn. The 07/26/2021 claim amendments have obviated the rejections, necessitating the following new grounds of rejection. New claims 20-23 are rejected as discussed in the current office action below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 19-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by “a plurality of mouthpieces, wherein at least one of the plurality of mouthpieces is removably connectable to the first portion of the handle via a coupling”. The claim as recited raises questions such as which of the mouthpieces are removable – the first or second or both, and are the mouthpieces being used together? Further, the “coupling” as claimed is not positively recited. 
Claims 2, 4-9, 19-21, and 23 are rejected based on their dependency on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-9, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US Patent Application Publication 2004/0116985 – APPLICANT CITED ON 01/06/2020 IDS), and further in view of Altshuler et al. (US Patent Application Publication 2004/0193235 –APPLICANT CITED ON 04/16/2021 IDS).
Regarding claim 1, Black teaches an intra-oral phototherapy device (e.g. Abstract), comprising:
a handle having a first portion for supporting a mouth piece thereon (e.g. Par. [0036]: handle 410 can support mouthpiece 420; Fig. 4) and a second portion configured to be held by a user (e.g. Par. [0037]: the handle is configured to fit into a user’s hands); and
a plurality of mouthpieces, wherein at least one of the plurality of mouthpieces is removably connectable to the first portion of the handle via a coupling (e.g. Par. [0036]: the element is removably connected to the handle; Par. [0038]-[0039]: the element can have multiple shapes, each of which provides light therapy; Figs. 6-10: multiple shapes of the invention are shown). 
However, Black fails to teach at least one light source disposed within the plurality of mouthpieces and adapted to direct light inside a mouth of a user, wherein a first of the plurality of mouthpieces is configured to have two-opposing lobes, whereby the at least one light source is emitted from the two-opposing lobes.
Altshuler, in a similar field of endeavor, teaches oral phototherapy applicators. Altshuler discloses at least one light source disposed within the plurality of mouthpieces and adapted to direct light inside a mouth of a user, wherein a first of the plurality of mouthpieces is configured to have two-opposing lobes, whereby the at least one light source is emitted from the two-opposing lobes (e.g. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black to include the light source disposed within the plurality of mouthpieces and adapted to direct light inside a mouth of a user, wherein a first of the plurality of mouthpieces is configured to have two-opposing lobes, whereby the at least one light source is emitted from the two-opposing lobes as taught by Altshuler in order to provide the predictable results of providing light therapy to different areas of the mouth. 
Regarding claim 2, Black in view of Altshuler teaches the invention as claimed and Black further teaches wherein a second of the plurality of mouthpieces is at least one of halfmoon shaped and tongue shaped and is configured to emit the at least one light source toward the palate of a user (e.g. Figures 8 and 10 show the mouthpiece as tongue shaped; Par. [0026]: the invention can be used in the mouth).
Regarding claim 4, Black in view of Altshuler teaches the invention as claimed and Black further teaches wherein the at least one mouthpiece is removably connectable to the handle via a quick-release coupling (e.g. Par. [0036]: lines 3-8).
Regarding claim 5, Black in view of Altshuler teaches the invention as claimed and Black further teaches wherein the at least one light source comprises a plurality of light emitting diodes (LEDs) (e.g. Par. [0025]: lines 7-10).
Regarding claim 6, Black in view of Altshuler teaches the invention as claimed and Black further teaches wherein the plurality of LEDs are individually or collectively controllable by a LED control circuit to vary one or more of wavelength (nm), light output frequency (continuous versus pulsed), power output (mW), power density (W/cm2), energy density (J/cm2), treatment time, total energy delivered (J), and combinations thereof (e.g. Par. [0007}: the light source could be ultraviolet, visible, or infrared 
Regarding claim 7, Black in view of Altshuler teaches the invention as claimed and Black further teaches wherein the light has a wavelength between 300nm and 1000nm (e.g. Par. [0031] - [0032]: using green, blue, and red light which have wavelengths between 450 nm – 700nm).
Regarding claim 8, Black in view of Altshuler teaches the invention as claimed and Black further teaches wherein the light has a wavelength between 600nm and 860nm (e.g. Par. [0032]: using red light for treatment, which has wavelength between 650nm -700 nm which falls between the claimed 600nm – 860nm range; Fig. 3: red light 332).
Regarding claim 9, Black in view of Altshuler teaches the invention as claimed and Black further teaches a system comprising: the intra-oral phototherapy device of claim 1 (e.g. Abstract; Par. [0036]: lines 8-11); and a recharging station to recharge the intra-oral phototherapy device and store at least one of the plurality of interchangeable mouthpieces (e.g. [0045], lines 1-3; Fig. 14: cradle 1410 used for storage and charging).
Regarding claim 19, Black in view of Altshuler teaches the invention as claimed and Black further teaches a method of treating or preventing one or more intra-oral conditions or disorders using the intra-oral phototherapy device of claim 1 (e.g. Par. [0007]: lines 3-12).
Regarding claim 20, Black in view of Altshuler teaches the invention as claimed and Black further teaches wherein the at least one light source is configured to direct light towards the mouth of the user via a second of the plurality of mouthpieces (e.g. Par. [0026]: the invention can be used in the mouth; Par. [0038]-[0039]: the element can have multiple shapes, each of which provides light therapy; Figs. 6-10: multiple shapes of the invention are shown).
Regarding claim 21, Black in view of Altshuler teaches the invention as claimed however they fail to teach wherein the two-opposing lobes are arranged in an arcuate form to conform to a profile of the Altshuler, in a similar field of endeavor, teaches oral phototherapy applicators. Altshuler discloses the two-opposing lobes are arranged in an arcuate form to conform to a profile of the user's jaw (e.g. Fig. 3: mouthpiece 24 has two lobes that are curved and is conformed to the user’s jaw). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Black in view of Altshuler to include the two-opposing lobes are arranged in an arcuate form to conform to a profile of the user's jaw as taught by Altshuler in order to provide the predictable results of providing light therapy to different areas of the mouth. 
Regarding claim 22, Black teaches an intra-oral phototherapy device, comprising:
a handle having a first section for supporting a mouth piece thereon (e.g. Par. [0036]: handle 410 can support mouthpiece 420; Fig. 4) and a second section configured to be held by a user (e.g. Par. [0037]: the handle is configured to fit into a user’s hands);
a plurality of interchangeable mouthpieces removably connectable to the first section of the handle via a quick-release coupling e.g. Par. [0036]: the element is removably connected to the handle; Par. [0038]-[0039]: the element can have multiple shapes, each of which provides light therapy; Figs. 6-10: multiple shapes of the invention are shown); and 
a second of the plurality of interchangeable mouthpieces is configured in a tongue-shape to emit the at least one light source toward gums, cheeks and roof of the user's mouth (e.g. e.g. Figures 8 and 10 show the mouthpiece as tongue shaped; Par. [0026]: the invention can be used in the mouth). 
However, Black fails to teach at least one light source housed within the plurality of interchangeable mouthpieces and adapted to direct light inside a mouth of a user, wherein a first of the plurality of interchangeable mouthpieces is configured to have two opposing lobes that emit the at least one light source proximal to the user's cheeks and gums. 
Altshuler, in a similar field of endeavor, teaches oral phototherapy applicators. Altshuler discloses at least one light source housed within the plurality of interchangeable mouthpieces and adapted to direct light inside a mouth of a user, wherein a first of the plurality of interchangeable mouthpieces is configured to have two opposing lobes that emit the at least one light source proximal to the user's cheeks and gums (e.g. e.g. Abstract; Par. [0067]; Fig. 3: body portion 26 consists of 2 opposing lobes with optical radiation sources 18 proximal to the user’s gums and cheeks).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Black to include the light source housed within the plurality of interchangeable mouthpieces and adapted to direct light inside a mouth of a user, wherein a first of the plurality of interchangeable mouthpieces is configured to have two opposing lobes that emit the at least one light source proximal to the user's cheeks and gums as taught by Altshuler in order to provide the predictable results of providing light therapy to different areas of the mouth.
Regarding claim 23, Black in view of Altshuler teaches the invention as claimed and Black further teaches wherein the first and second portions of the handle are angled to one another (e.g. Par. [0038]: the element 620 can be angled with respect to the handle 610; Fig. 6: element 620 angled with respect to the handle 610).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792